DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al (US 6,429,402) in view of Paskalova et al (US 2017/0256385), Fang et al (US 2010/0101368) and Berglund et al (US 2015/0247219).
Regarding claim 1, Dixon discloses a composite material manufacturing method (Fig. 7a) comprising: an additive manufacturing step of using composite powder containing ceramic and metal and having voids therein to form a material containing the ceramic and the metal (Col. 10 lines 22-27 –“Examples of materials which can be processed into wire using the present invention include alloys and mixtures having abrasion, corrosion, wear or high temperature resistance, high impact strength, brittleness or hardness, such as cobalt based alloys and composite materials that contain hard fibers or particles such as tungsten carbide. “) by repeating steps of melting and solidifying the composite powder (Abstract ---“An elongated article such as a wire or rod is constructed by melting and depositing particulate material into a deposition zone which has been designed to yield the desired article shape and dimensions.”); 
and a remelting step of remelting a surface of the material (Col. 5 lines 43-47 ---“A continuous solid microstructure is obtained by maintaining a continuous solidification front when using a continuous wave laser or by remelting a portion of the previously deposited material and solidification when using a pulsed laser.”).
However, Dixon does not explicitly disclose forming solidified layers in a stacked manner and applying heat treatment in a temperature range of 800 to 1400 °C after the remelting for a period of between 10 minutes and 2 hours to form the composite material; wherein the composite material comprises 40 to 70 % by volume of the ceramic and 30 to 60% by volume of the metal and a total volume of the ceramic and the metal is 100%. 
Nonetheless, Paskalova teaches forming solidified layers in a stacked manner ([0032] lines 1-4 ---“By adjusting the relative position of the plasma jet 120 and the work surface 130, the melted printing material may be deposited on the work surface in successive layers, and the successive layers may form a fabricated 3D object.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material manufacturing method of Dixon by incorporating forming solidified layers in a stacked manner as taught by Paskalova for the purpose of forming a 3-D object.
Furthermore, Fang teaches further comprising a heat treatment step of applying heat treatment in a temperature range of 800 to 1400 °C after the remelting for a period of between 10 minutes and 2 hours ([0012] ---“FIG. 5 shows the cobalt distribution profile of 10Co.sub.(C-) specimen which was heat treated by atmospheres with varied H.sub.2/CH.sub.4 ratios and holding at 1300.degree. C. for 60 min.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material manufacturing method of Dixon by incorporating the heat treatment step as taught by Fang for the purpose of hardening the manufactured article.
Furthermore, Berglund teaches wherein the composite material comprises 40 to 70 % by volume of the ceramic and 30 to 60% by volume of the metal and a total volume of the ceramic and the metal is 100% (Abstract ---“… providing a powder mixture comprising a first powder of tungsten carbide and a second powder of a cobalt-based alloy, wherein the powder mixture comprises 30-70 vol % of the first powder of tungsten carbide and 70-30 vol % of the second powder of the cobalt-based alloy…”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material manufacturing method of Dixon by incorporating volume percentages of ceramic and metal as taught by Berglund for the purpose of providing the materials for manufacturing a wear resistant component.
Regarding claim 3, Dixon in view of Paskalova, Fang, and Berglund teaches the composite material manufacturing method as appears above (see the rejection of claim 1), and Dixon further teaches wherein the ceramic is tungsten carbide, and the metal is cobalt (Col. 10 lines 22-27 –“Examples of materials which can be processed into wire using the present invention include alloys and mixtures having abrasion, corrosion, wear or high temperature resistance, high impact strength, brittleness or hardness, such as cobalt based alloys and composite materials that contain hard fibers or particles such as tungsten carbide. “).
Regarding claim 7, Dixon in view of Paskalova, Fang, and Berglund teaches the composite material manufacturing method as appears above (see the rejection of claim 1), and Fang further teaches wherein the heat treatment is between a temperature range of 1200 °C and 1400 °C ([0012] ---“FIG. 5 shows the cobalt distribution profile of 10Co.sub.(C-) specimen which was heat treated by atmospheres with varied H.sub.2/CH.sub.4 ratios and holding at 1300.degree. C. for 60 min.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material manufacturing method of Dixon in view of Paskalova, Fang, and Berglund by incorporating the heat treatment step as taught by Fang for the purpose of hardening the manufactured article.
Regarding claim 8, Dixon in view of Paskalova, Fang, and Berglund teaches the composite material manufacturing method as appears above (see the rejection of claim 7), and Fang further teaches wherein the heat treatment is performed for a period of between 20 minutes and 90 minutes ([0012] ---“FIG. 5 shows the cobalt distribution profile of 10Co.sub.(C-) specimen which was heat treated by atmospheres with varied H.sub.2/CH.sub.4 ratios and holding at 1300.degree. C. for 60 min.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material manufacturing method of Dixon in view of Paskalova, Fang, and Berglund by incorporating the heat treatment step as taught by Fang for the purpose of hardening the manufactured article.
Regarding claim 11, Dixon in view of Paskalova, Fang, and Berglund teaches the composite material manufacturing method as appears above (see the rejection of claim 7), and Dixon further teaches wherein the additive manufacturing step is powder bed fusion or direct metal deposition (Col. 2 lines 33-67 and Col. 3 lines 1-28).
Claim(s) 4, 6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibe et al (US 2017/0189960) in view of Berglund et al (US 2015/0247219) and Fang et al (US 2010/0101368).
Regarding claim 4, Ibe discloses a composite material comprising a ceramic phase and a metallic phase ([0103] lines 1-6 ---“ With respect to the powder materials of Samples 1 to 4-2, raw particles formed of tungsten carbide (WC) and raw particles formed of cobalt (Co) having the average particle diameters shown in Table 1 are granulated and sintered to form WC/12% by mass Co cermet powders having the average particle diameters shown in Table 1.”; Table 5 also teaches a cermet composed of WC/Co.), 
wherein a porosity of a region of the composite material in a thickness range of at least 100 pm from a surface of the composite material is less than or equal to 10% ([0135] lines 10-14 ---“ The steps of supplying and flattening the powder material and the step of subjecting the resultant to laser irradiation were repeated to form a multi-layer body (250 layers, approximately 100 mm.times.100 mm.times.10 mm) as a 3D object.”; The depth of each layer is calculated to be 25mm by dividing the number of layers, 250, by the height component 10mm) ([0139] lines 6-12 ---“ The measurement results of porosity of the 3D objects are shown in the columns headed " Porosity" in Tables 5, 6 and 7. "E" (excellent) was given when the porosity was 1% or lower; "G" (good) when higher than 1%, but 10% or lower; "M" (mediocre) when higher than 10%, but 20% or lower; and "P" (poor) when higher than 20%.”) and wherein the composite material is an additively manufactured part having rapidly solidified structures (Examiner considers “the composite material is an additively manufactured part having rapidly solidified structures” to be an inherent property of the materials of the composite material. The prior art teaches the same materials used by Applicant.) and is formed by repeated steps of spreading a composite powder over a substrate and then melting and solidifying the composite powder and forming solidified layers in a stacked manner ([0027]-[0030]).
However, Ibe does not disclose wherein the composite material comprises 40 to 70 % by volume of the ceramic and 30 to 60% by volume of the metal and a total volume of the ceramic and the metal is 100%; wherein a mass fraction of an ή phase included in the composite material is less than or equal to 10 % and wherein the mass fraction of an ή phase is achieved by reducing an ή phase of a dendrite structure in the composite material by performing heat treatment applying heat treatment for a period of between 10 minutes and 2 hours in a temperature range of 800 to 1400 ºC after the forming of solidified layers in a stacked manner. 
Nonetheless, Berglund teaches wherein the composite material comprises 40 to 70 % by volume of the ceramic and 30 to 60% by volume of the metal and a total volume of the ceramic and the metal is 100% (Abstract ---“… providing a powder mixture comprising a first powder of tungsten carbide and a second powder of a cobalt-based alloy, wherein the powder mixture comprises 30-70 vol % of the first powder of tungsten carbide and 70-30 vol % of the second powder of the cobalt-based alloy…”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material manufacturing method of Dixon by incorporating volume percentages of ceramic and metal as taught by Berglund for the purpose of providing the materials for manufacturing a wear resistant component.
Furthermore, Fang teaches wherein a mass fraction of an ή phase included in the composite material is less than or equal to 10 % (Abstract ---“The graded WC--Co thus obtained contains no brittle .eta. phase.”) and wherein the mass fraction of an ή phase is achieved by reducing an ή phase of a dendrite structure in the composite material by performing heat treatment applying heat treatment for a period of between 10 minutes and 2 hours in a temperature range of 800 to 1400 ºC after the forming of solidified layers in a stacked manner ([0012] ---“FIG. 5 shows the cobalt distribution profile of 10Co.sub.(C-) specimen which was heat treated by atmospheres with varied H.sub.2/CH.sub.4 ratios and holding at 1300.degree. C. for 60 min.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material of Ibe by incorporating the no brittle eta phase as taught by Fang for the purpose of increasing the strength of the composite material.
Regarding claim 6, Ibe in view of Berglund and Fang teaches the composite material as appears above (see the rejection of claim 5), and Ibe further teaches wherein the ceramic phase is tungsten carbide, and the metallic phase is cobalt ([0103] lines 1-6 ---“ With respect to the powder materials of Samples 1 to 4-2, raw particles formed of tungsten carbide (WC) and raw particles formed of cobalt (Co) having the average particle diameters shown in Table 1 are granulated and sintered to form WC/12% by mass Co cermet powders having the average particle diameters shown in Table 1.”; Table 5 also teaches a cermet composed of WC/Co.).
Regarding claim 9, Ibe in view of Berglund and Fang teaches the composite material as appears above (see the rejection of claim 4), and Fang further teaches wherein the heat treatment is between a temperature range of 1200 °C and 1400 °C ([0012] ---“FIG. 5 shows the cobalt distribution profile of 10Co.sub.(C-) specimen which was heat treated by atmospheres with varied H.sub.2/CH.sub.4 ratios and holding at 1300.degree. C. for 60 min.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material manufacturing method of Ibe in view of Berglund and Fang by incorporating the heat treatment step as taught by Fang for the purpose of hardening the manufactured article.
Regarding claim 10, Ibe in view of Berglund and Fang teaches the composite material as appears above (see the rejection of claim 4), and Fang further teaches wherein the heat treatment is performed for a period of between 20 minutes and 90 minutes ([0012] ---“FIG. 5 shows the cobalt distribution profile of 10Co.sub.(C-) specimen which was heat treated by atmospheres with varied H.sub.2/CH.sub.4 ratios and holding at 1300.degree. C. for 60 min.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material manufacturing method of Ibe in view of Berglund and Fang by incorporating the heat treatment step as taught by Fang for the purpose of hardening the manufactured article.
	 
Response to Arguments
Applicant’s arguments, filed 12/01/2022, with respect to the rejection(s) of claim(s) 1, 3-4, and 6-10 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Berglund et al (US 20150247219).
Applicant argues that none of the cite prior art discloses, teaches, or suggests the limitation “wherein the composite material comprises 40 to 70 % by volume of the ceramic and 30 to 60% by volume of the metal and a total volume of the ceramic and the metal is 100%.” Examiner respectfully agrees with Applicant.
However, newly cited prior art reference Berglund does teach wherein the composite material comprises 40 to 70 % by volume of the ceramic and 30 to 60% by volume of the metal and a total volume of the ceramic and the metal is 100%, in the Abstract. See the rejection of independent claims 1 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761